Citation Nr: 1525706	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-02 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of educational assistance benefits under Chapter 30, Title 38, United States Code (the Montgomery GI Bill), in the calculated amount of $6,077.47.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from June 2001 to June 2004.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's request for a waiver of recovery of an overpayment of Chapter 30 educational assistance benefits in the calculated amount of $6,077.47.  

The Board notes that the debt at issue in this case was created when VA retroactively reduced the Veteran's Chapter 30 benefits from full-time to one quarter-time for the period from May 2 to August 19, 2011, after receiving notification from her educational institution that she had received nonpunitive grades for 9 out of 12 credit hours that term.  The record on appeal shows that in December 2011, VA's Debt Management Center (DMC) advised the Veteran that the amount of the overpayment created was $6,077.47.  The Veteran thereafter requested a waiver of the debt and also challenged its validity.  

In March 2013, the RO issued a Statement of the Case addressing both the waiver issue as well as the issue of the validity of the debt, finding that the Chapter 30 debt at issue was valid and that it had been properly created and calculated.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); see also VAOPGCPREC 6-98, 63 Fed. Reg. 31,264 (1998).

In her April 2013 VA Form 9, Appeal to Board, the Veteran indicated that she had read the Statement of the Case and only wished to appeal the issue of entitlement to a waiver of recovery of the overpayment of educational assistance benefits in the calculated amount of $6,077.47.  Under these circumstances, and absent any indication that the debt at issue was improperly created or calculated, the Board finds that the question of the validity of the debt need not be examined further.  

In reaching its decision below, the Board has reviewed the paper file provided by the RO, as well as the Veteran's electronic Virtual VA and VBMS folders.  At present, there are no records in her VBMS file.  The additional records in her Virtual VA file, including various demand letters from VA's DMC, have been reviewed by the RO.


FINDINGS OF FACT

1.  There is no indication of fraud, misrepresentation of a material fact, or bad faith on the part of the Veteran in the creation of the $6,077.47, Chapter 30 indebtedness.  

2.  The Veteran was at fault in the creation of the $6,077.47 overpayment and the record does not demonstrate that repayment of this amount would result in undue financial hardship to the Veteran or deprive her or her family of the basic necessities of life.


CONCLUSION OF LAW

Recovery of the pension overpayment in the calculated amount of $6.077.47, does not violate the principles of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014), does not apply in this case, given the nature of the issue on appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002) (holding that the duties specified in the VCAA are not applicable to requests for a waiver of overpayment).  Rather, the statute pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its own notice provisions.  This statute requires that a payee be notified of his or her right to apply for a waiver, and a description of the procedures for submitting the application.  38 U.S.C.A. 
§ 5302(a) (West 2014); 38 C.F.R. § 1.911 (2014).  A review of the record indicates that VA has fully complied with these notice requirements and the Veteran has not argued otherwise.  

Law and Analysis

Recovery of overpayment of any benefits made under laws administered by the VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience. 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).

In other words, any indication that a claimant committed fraud, misrepresentation of a material fact, or bad faith in connection with his receipt of VA benefits precludes the Board from granting a waiver of recovery of the overpayment.  This parallels the "clean hands" doctrine familiar in equity cases; only if a claimant is free from all taint of fraud in connection with his claim for benefits may waiver on account of equity and good conscience be considered.  See Farless v. Derwinski, 2 Vet. App. 555 (1992).  In this case, the Committee has determined that the Veteran did not exhibit fraud, misrepresentation or bad faith in the creation of the instant overpayment, and the Board will not disturb that finding.

Thus, the next issue to be addressed is whether a collection of the debt from the Veteran would be contrary to the principles of equity and good conscience.  The applicable regulation provides that the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  In such a determination, consideration will be given to six elements which include the following:  the degree of fault of the debtor; a balancing of fault between the debtor and VA; whether recovery of the overpayment would cause undue financial hardship to the debtor, or result in unjust enrichment; and whether repayment of the debt would defeat the purpose for which it was intended.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

In considering these factors, the Board initially finds that the fault in the creation of the overpayment at issue lies with the Veteran, as it was caused when she earned nonpunitive grades for 9 of the 12 credit hours for which she was enrolled in the May 2 to August 19, 2011, school term.  In a February 2013 letter, the RO afforded the Veteran the opportunity to provide an explanation for the nonpunitive grades she received in August 2011, explaining that mitigating circumstances such as an extended illness, a death in the family, a lack of child care, and family or financial obligations beyond her control, may allow VA to reduced her debt.  See 38 C.F.R. §§ 21.7020(b)(19), 21.7135.  The Veteran, however, did not respond.  Under these circumstances, the Board finds no basis on which to relieve the Veteran of fault in the creation of this debt.  

The second element concerns balancing of faults.  38 C.F.R. § 1.965(a)(2).  This element requires weighing the fault of the debtor against the fault of VA.  In that regard, the debt in this case was created by the Veteran's failure to earn credit for three of the four classes in which she was enrolled for the May 2 to August 19, 2011, school term.  The Board finds that VA bears no fault in the creation of this debt.  Rather, full-time educational assistance benefits were awarded to her at the beginning of the term with the understanding that she would successfully earn all of the term's credits towards her degree.  Moreover, the record shows VA attempted to ascertain whether there were any mitigating circumstances for the Veteran's failure to earn these credits during the term, but the Veteran failed to respond.  

The next element to be considered regards "undue hardship," described as "[w]hether collection would deprive debtor or family of basic necessities."  38 C.F.R. § 1.965(a)(3).  In this case, the Veteran states that she would be unable to repay more than $250 monthly towards her VA debt without experiencing financial hardship.  

In support of her appeal, the Veteran provided completed Financial Status Reports in March 2012 and March 2013.  On her March 2012 Financial Status Report, the Veteran reported monthly family income of $4,062.  She reported monthly expenses in the amount of $4,262, including a $500 tithe, a $552 payment on a new truck, $357 in credit card payments, and $655 in monthly installment contract payments, for a total monthly deficit of $200.  

On her March 2013 Financial Status Report, the Veteran reported monthly family income of $5,967.44.  She reported monthly expenses in the amount of $5,875, including a $700 tithe, a $400 offering, a $552 car payment incurred in 2012, $248 in monthly installment contract payments, and $1,100 in payments on various credit card bills, for a monthly surplus of $92.44.  

Based on the information provided, the Board finds undue hardship has not been established.  In that regard, the Veteran's reported monthly expenses include significant amounts for items beyond what would reasonably be deemed essentials, such as a large payment on a new car, a tithe, and an additional unspecified offering.  Moreover, her monthly expenses include significant amounts for payments on multiple credit cards and installment loans.  Absent any indication of the nature of these payments, the Board must find that the Veteran's indebtedness to the Government should be afforded the same attention she provides her other creditors.  In other words, once essential living expenses have been met, the Veteran is expected to give a VA debt the same regard as that given to any other financial obligation.

The next element to be considered is whether recovery of the overpayment at issue would defeat the purpose for which the benefits were intended.  38 C.F.R. 
§ 1.965(a)(4).  In this case, the Chapter 30 benefits paid to the Veteran were intended to assist her in completing higher education classes to earn a degree.  Providing payments to attend classes for which the Veteran failed to earn credit towards her degree is not part of this purpose.  Although the Veteran reports that she eventually retook the classes and earned passing grades, absent mitigating circumstances, the Veteran is expected to successfully complete her program of education during the term for which she is paid.  The Board finds that repayment for benefits paid for courses the Veteran failed to successfully complete during the term would not nullify the objective for which the VA benefits at issue in this case were intended.

The fifth element involves unjust enrichment - the concept that failure to make restitution would result in unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5).  In this case, for the reasons explained above, the Veteran received VA educational benefits to which she was not legally entitled.  The failure of the Government to insist on its right to repayment of this debt would result in the Veteran's unjust enrichment at the expense of the taxpayer.  The final element to be considered is whether reliance on VA benefits resulted in the Veteran relinquishing a valuable right or incurring a legal obligation.  38 C.F.R. § 1.965(a)(6).  The Veteran has not claimed that she relinquished any right or incurred any legal obligation in reliance on receipt of Chapter 30 benefits, nor is there any evidence that she did so.

After carefully weighing all relevant factors set forth above, and considering the benefit of the doubt doctrine set forth in 38 U.S.C.A. § 5107, the Board finds that recovery of the Chapter 30 indebtedness in the calculated amount of $6,077.47, does not violate the principles of equity and good conscience.  As discussed above, the Board finds that the significant fault on the part of the Veteran, coupled with the fact that financial hardship has not been established based on the information provided by the Veteran, outweighs any factors which would tend to support a waiver of recovery of the overpayment in this case.  Under such circumstances, the request for waiver is denied.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.


ORDER

Entitlement to waiver of recovery of an overpayment of pension benefits in the calculated amount of $6,077.47, is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


